United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 09-599
Issued: April 23, 2009

Case Submitted on the Record

ORDER DENYING REQUEST FOR ORAL ARGUMENT
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

On December 31, 2008 appellant filed for review of a November 25, 2008 decision of the
Office of Workers’ Compensation Programs which denied his request for reconsideration. The
appeal was docketed as No. 09-599. Appellant submitted a timely request for oral argument,
explaining: “Need to talk to the Board in person about my case.”1 He contended that the Office
erred by not considering the evidence provided with his June 12, 2008 request for
reconsideration, citing to Joe E. Hendricks.2
The Board notes that this is appellant’s fourth appeal. In Docket No. 04-796, issued
July 6, 2004, the Board found that appellant did not sustain an emotional condition in the
performance of duty as no compensable factor of employment was established. In Docket
No. 05-1529, oral argument was held before the Board on May 16, 2006. In a July 5, 2006
decision, the Board found that the Office properly denied his request for reconsideration as the
evidence submitted was irrelevant to his claims of supervisory harassment and discrimination.
Most recently, in Docket No. 08-445 issued on August 4, 2008, the Board found that the Office
1

20 C.F.R. § 501.5(b) provides that a request for oral argument must be submitted in writing no later than 60 days
after the filing of the appeal and specify the issue(s) to be argued and provide a statement supporting the need for
oral argument.
2

43 ECAB 850 (1992).

properly denied appellant’s request for reconsideration as it was untimely and failed to establish
clear evidence of error in the denial of his claim.
The Board has duly considered the matter and finds that appellant’s request for oral
argument should be denied. Pursuant to 20 C.F.R. § 501.5(a), oral argument may be held in the
discretion of the Board.3 Although his request was timely filed, appellant failed to provide a
need for further oral argument before the Board. His reliance on the Board’s decision in
Hendricks is misplaced as the Board does not presently have jurisdiction over the merits of his
claim. The Office’s November 25, 2008 decision denied further merit review finding that his
request for reconsideration was untimely and did not establish clear evidence of error. The
Board has previously reviewed the merits of appellant’s emotional condition claim and the
subsequent denials of his reconsideration requests. In the opinion of the Board, oral argument in
this appeal would further delay issuance of a Board decision and not serve a useful purpose.
Moreover, appellant’s contentions on appeal can adequately be addressed in a decision based on
the case record as submitted. For these reasons, oral argument is denied.
IT IS HEREBY ORDERED THAT appellant’s request for oral argument in Docket
No. 09-599 is denied. The appeal will proceed to a decision based on the case record.
Issued: April 23, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

20 C.F.R. § 501.5(a).

2

